Citation Nr: 1643647	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left great toe disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that there appears to be some ambiguity of record as to whether the Veteran intended to file a service connection claim for his left or right great toe.  In February 2009, the Veteran submitted a claim of entitlement to service connection for a left toe injury.  In his October 2009 Notice of Disagreement, the Veteran disagreed with the September 2009 rating decision that denied service connection for a left toe injury, adding in parentheses, "actually right toe".  In a subsequent December 2009 rating decision, the RO denied service connection for a right toe injury.  The Veteran did not submit a timely notice of disagreement with the December 2009 rating decision denying service connection for a right toe injury.  The RO issued a Statement of the Case in February 2013 in response to the October 2009 Notice of Disagreement, addressing the Veteran's left toe service connection claim, among other claims.  In an April 2013 VA Form 9, the Veteran perfected an appeal for his left toe.  Specifically, he wrote, "Left Toe (Injured) Arthritis [severe] Pain in Joint. Possible Loss of [Cartilage]."

However, in January 2015, the Veteran's representative submitted a statement in support of service connection for a great right toe injury.  The Board notes the January 2015 statement also presented argument for service connection for previously denied separate issues that were not on appeal.  Providing clarity, in an October 2016 Informal Hearing Presentation, the Veteran's representative submitted argument in support of service connection for a great left toe condition.  The representative noted the procedural history behind the Veteran's right toe claim and denial in December 2009.  The representative then provided more argument in support of the Veteran's claim of entitlement to service connection for a left toe disorder.  The Board finds the Veteran's statements in the April 2013 VA Form 9 and the October 2016 Informal Hearing Presentation, as well as in his claim, reflect an intent to pursue a claim of entitlement to service connection for a left great toe disorder.  In short, provided the context of the record, the issue before the Board is entitlement to service connection for a left toe disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a VA examination is warranted for the Veteran's claim of entitlement to service connection for a left great toe disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold.  Id.  

Here, the Veteran has complained of left great toe symptoms throughout the course of the claim and appeal period.  In his April 2013 VA Form 9, he complained of having severe pain in the joint of his left great toe.  Regarding the second McLendon factor, the Veteran was noted to have flatfeet in his November 1976 enlistment examination.  In February 1980, he received treatment for painful callouses and corns on both feet.  The Veteran also asserted in his April 2013 VA Form 9 that road marches, air assault training, and airborne and physical training contributed to his left toe disorder.  While flatfeet was a preexisting condition, the February 1980 notation of painful callouses and corns of both feet, in conjunction with the Veteran's lay statements, satisfies the second McLendon factor.  Noting the Court's clarification that the third McLendon factor establishes a low threshold, the Board further finds that there is an indication that the Veteran's left toe complaints are related to his military service.  Absent the lack of sufficient competent medical evidence of record to make a decision on the claim, the Board finds that an examination is necessary to determine whether the Veteran has a left great toe disorder that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the etiology of any diagnosed left great toe disorder.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine what diagnosis of a disorder, if any, the Veteran has had with respect to his left great toe during the claim and appeal period.  

With respect to each such diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left great toe disorder is etiologically related to the Veteran's military service.  The examiner should consider the following:  1) the notation of pes planus in the Veteran's November 1976 enlistment examination; 2) service treatment records from February 1980 documenting treatment for painful callouses and corns of the feet; and 3) the Veteran's lay statements relating his left great toe symptoms to marches, air attack training, and airborne training. 

2.  Thereafter, and after undertaking any other indicated development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





